BROSKY, Judge,
concurring:
While I agree with the majority that the trial court acted within the procedures and guidelines set out in Common*435wealth v. Martin, 466 Pa. 118, 351 A.2d 650 (1976), and Pa.R.Cr.P. 1403(A)(2)(a) and (c), I do not believe that we should in any way endorse the actions of trial judges who make public declarations that they will automatically sentence persons guilty of a similar offense in a certain, consistent fashion. Clearly, a judge can reach the same end without expressing his views, and we have no way of reviewing such a decision. To publicly declare a policy such as that found in the instant case forces the judge to be or at the very least creates an appearance that the judge will be inflexible in sentencing and that he will not sentence in an individualized manner.
I have no quarrel with the majority’s position—the trial judge stated why he ordered no presentence report, Pa.R. Cr.P. 1403(A)(2)(a) and (c), and he placed in the record his review of the appellant’s character and the circumstances of the crime to justify the sentence. Commonwealth v. Martin, supra. However, my view is that the sentencing of convicted persons requires an open, unprejudiced, not predetermined view by the trial judge of each individual defendant.
Certainly, we cannot delve into the thoughts of each trial judge. However, I would admonish all trial judges to refrain from engaging in public declarations proclaiming their blanket views of how persons who share only a conviction for the same crime, and no more, should be sentenced in a particular manner. Should a judge not consider the individual characteristics and circumstances of an individual defendant then that judge violates the law. No judge should attempt to circumvent the law by mechanically stating the factors set forth in Commonwealth v. Martin, supra., while ignoring or creating the appearance of ignoring their importance.
I concur in the decision of the majority only because I believe the appellant received individualized sentencing and because the sentence he received is well within the sentencing guidelines provided at 75 Pa.C.S. § 3731.